Citation Nr: 1647880	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-31 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post arthroscopy and debridement of right knee meniscal tear, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial (compensable) evaluation for right knee residual scarring, status post arthroscopy and debridement of meniscal tear.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from April 1998 to October 2001.  This appeal, which came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, was remanded in November 2015.

During the pendency of this appeal, service connection for reflex sympathetic dystrophy (RSD), right knee, was granted and a 20 percent rating was assigned.  The Veteran has not disagreed with that action and that issue is not before the Board. 

The Veteran testified at a Videoconference Hearing conducted in October 2015 before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Veteran's claims file is wholly electronic.

The claim for an extraschedular evaluation in excess of the 20 percent and 10 percent staged ratings assigned for right knee status post arthroscopy and right knee pain on motion and degenerative joint disease, and the claim for TDIU, are each addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Arthroscopy in August 2011 disclosed both torn meniscal cartilage and plica, along with other degenerative changes.  There have been several surgeries for repair of meniscal damage, with meniscus removal in early 2015.
2.  Arthroscopy in January 2015 disclosed torn meniscal cartilage, as well as degenerative arthritis and limitation of motion.  

3.  No torn meniscal cartilage has been identified since January 2015 knee surgery, but he continues to have arthritis and pain on motion and post-surgical symptoms of removal of the torn meniscal cartilage cannot be ruled out.  

4.  The Veteran's right knee surgical scar is not tender or painful, apart from generalized right knee pain attributed to and evaluated as reflex sympathetic dystrophy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent evaluation for dislocated right knee cartilage status post arthroscopy and debridement of meniscal tear are not met prior to January 5, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for a separate 10 percent rating, but no higher, for right knee degenerative changes and pain on motion are met prior to prior to January 5, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003-5260, 5261 (2015).

3.  The criteria for a 10 percent evaluation, but no higher, for symptomatic residuals of removal of dislocated right knee cartilage are met from March 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5259 (2015).

4.  The criteria for a separate 20 percent rating, but no higher, for right knee degenerative changes with pain on motion and flexion limited to 30 degrees, are met from March 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003-5260, 5261 (2015).

5.  The criteria for an initial compensable evaluation for a right knee postoperative scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

The claim for a compensable initial evaluation for a scar residual to right knee surgery arises following the grant of separate service connection for a scar, so further notice as to that claim is not required.  

As to the claim for an evaluation in excess of 20 percent for right knee disability, evaluated as right knee pain status post arthroscopy and debridement of meniscal tear, the claim is partially granted, in that the Veteran is awarded a separate, compensable, 10 percent evaluation for arthritis with painful motion prior to January 5, 2015, increased to 20 percent from March 1, 2015, when the evaluation for right knee pain status post arthroscopy and debridement of meniscal tear is evaluated as 10 percent disabling.  

The Veteran has not raised any contention that there was any defect in the notice regarding the criteria for an increased schedular rating for right knee disability, furnished to the Veteran in letters issued in April 2012 and January 2013, nor does the Board find any such defect.  The adequacy of notice as to the evidence required for an extraschedular evaluation for right knee disability is not at issue, since that claim is addressed in the Remand appended to this decision.   

The Veteran's service treatment records are associated with the electronic record.  He was afforded VA examinations to determine the severity of right knee disability in 2012, February 2015, November 2015, and April 2016.  Those examinations were, as described in more detail below, sufficient for rating the severity of right knee disability.  VA outpatient and surgical treatment records are associated with the electronic record.  The Veteran has not identified any additional clinical records.  

A Remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was afforded additional VA examinations as directed in the November 2015 Remand.  Based on the examination afforded following the Remand, the Veteran was, in fact, awarded a grant of service connection for right knee RSD, an award not at issue in this appeal.  The Board is satisfied that there has been substantial compliance with the 2015 remand.

An individual who chairs a hearing before VA has a duty to fully explain the issues to the Veteran, and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  During the 2015 hearing before the Board, the undersigned elicited testimony from the Veteran regarding the severity of the disability.  The Veteran clarified his contentions.  The questions from the undersigned focused on the elements necessary to substantiate the issues addressed on the merits in this decision.  Each duty to the Veteran outlined in 38 C.F.R. § 3.103 was met at the 2015 hearing.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims before the Board.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claims for increased evaluations for service-connected disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Claim for increased rating for right knee disability in excess of 20 percent

Historically, the Veteran's service records reflect that he was treated for right knee internal derangement during service.  The Veteran's right knee complaints did not resolve.  The Veteran was separated due to right knee disability.  Service connection for right knee disability, evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258, used to evaluate dislocated meniscal cartilage, was granted effective the day following the Veteran's service discharge, in October 2001.  That evaluation was in effect, unchanged, when the Veteran submitted the August 2011 claim underlying this appeal.

Review of the record reveals that the 20 percent rating under DC 5258 remained in effect (except for periods when a temporary total rating was assigned) until March 2015.  At that time, the 20 percent rating was assigned under DC 5260 on the basis of limitation of flexion to 30 degrees, following meniscus removal in early 2015.  In the decision below the Board essentially agrees with this delineation of the 20 percent rating assigned.

In addition, however and as described in detail below, the Board finds a basis to assign a separate 10 percent rating, but no higher, for arthritic changes with noncompensable limitation of motion before January 5, 2015.  This rating is subsumed as of March 2015 by the limitation of flexion rating assigned above.  Limitation of extension to a compensable degree is not shown.

Moreover, after March 1, 2015, the Board finds, as explained below, a basis for a separate 10 percent rating for symptomatic removal of the semilunar cartilage.  As noted the 20 percent rating under DC 5258 no longer was for application following the removal of the semilunar cartilage in early 2015.  As noted, this will be set out in greater detail below.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  That DC authorizes assignment of a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated, with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  With respect to DC 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Evaluation of knee disability requires consideration of a complex network of regulations and multiple Diagnostic Codes.  Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.  

Arthritis is rated under DC 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For purposes of rating disability resulting from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under DC 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of extension of the leg), a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The Board notes that separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings, being rated under DCs 5003-5010 and 5257 (or under DC 5258 or 5259) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or 5261. 

38 C.F.R. § 4.14 states that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided.  However, where the record reflects that the appellant has multiple problems due to a service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   

In 2009, the Veteran sought a temporary total (100 percent) disability rating (TTR) following surgical treatment of the right knee.  At the termination of the TTR, granted from March 18, 2009 to May 1, 2009, a 20 percent evaluation was again assigned, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, used to evaluate dislocated meniscal cartilage.  

1.  Evidence prior to January 5, 2015 

In August 2011, the Veteran again sought a TTR following right knee surgery.  The Veteran was granted a temporary total (100 percent) evaluation from the date of the right knee surgery, August 17, 2011, to October 1, 2011.  The VA outpatient treatment notes in the months prior to the surgery reflect that the procedure was recommended because the Veteran had increasing right knee pain, with mechanical clicking, and an MRI disclosed a recurring tear of the posterior horn of the right medial meniscus.  The August 2011 postoperative surgical note reflects that a partial medial meniscus tear and a medial synovial plica were excised.  Arthritic changes in the knee were noted at this time.

For purposes of information only, and without reliance thereon, the Board notes that the term "plica" refers to a pleat or fold of the synovial membrane of a joint.  A TTR was granted from August 17, 2011 to October 1, 2011.  The Veteran's right knee disability was then characterized as right knee pain, status post arthroscopy and debridement of meniscal tear, and was evaluated as 20 percent disabling under DC 5258.  

At the time of VA examination in May 2012, the Veteran had flexion of the right knee to 95 degrees and extension to 0 degrees.  There was no joint instability.  The examiner noted that diagnostic studies confirmed degenerative arthritis and edema, but stated that there was no current evidence of a meniscal tear.  

The Veteran's complaints of right knee pain, especially after activity and at night, continued.  See January 2012 Orthopedic Surgery Follow-up Clinic Note.  In August 2012, the Veteran's complaints of pain were attributed to right knee degenerative joint disease (DJD) and chondromalacia, and the irregular contouring of the medial meniscus.  

In January 2013, an MRI was again ordered.  The early January 2013 Orthopedic Surgery Note states that the Veteran needs a new job "at desk, not walking."  An Administrative Note provided by the Veteran's primary care physician stated that the Veteran "cannot push more than 20 pounds" and that he "requires rest throughout the day due to his chronic right knee pain."  April 2013 MRI disclosed abnormality of the posterior horn of the medical meniscus.  See August 2013 Orthopedic Surgery Outpatient Note.  

In August 2013, the Veteran had extreme sensitivity to light touch around his right knee at any and all locations from 4 inches below to 4 inches above the right knee, although worse over the medial meniscus.  The provider concluded that the Veteran had reflex sympathetic dystrophy (RSD).  The provider noted that, despite use of cortisone injections, a knee brace, and extensive physical therapy, the Veteran's pain had not improved.  See August 2013 Orthopedic Surgery Outpatient Note.  (As noted a separate rating has been assigned for this pathology and it is not otherwise currently at issue.)

In September 2013, the Veteran required use of a cane due to increased right knee pain.  Administrative Note, Primary Care Physician.  An Orthopedic Surgery Outpatient Note dated in November 2013 discloses that the Veteran had continued severe knee pain, was not able to perform his job, and stated that "we recommend a position where he is sitting and not using his R[ight]L[ower]E[xtremity]."  

In May 2014, the Veteran's primary care physician "highly" recommended medical retirement.  It was noted that no other surgeries were recommended, and the right lower extremity disability "is likely to worsen if he continues to work."

The Veteran's right knee pain continued to progress.  The report of the January 5, 2015 surgical procedure disclosed that "balled up" cartilage was removed, and that there were degenerative changes in the knee in addition to the dislocated cartilage.

This evidence establishes that there was dislocated cartilage at the time of the August 2011 surgery.  The evidence establishes that, despite surgery, succeeding examinations continued to disclose subjective complaints of dislocated cartilage.  Although the examiner who conducted May 2012 VA examination stated that the dislocated meniscal cartilage had been removed, the Veteran continued to have symptoms which were attributed, in August 2012, to the "abnormal contouring" of the right medial meniscal cartilage.  The symptoms continued, unchanged, until objective MRI in 2013 confirmed a tear of the posterior horn of the meniscal cartilage.  

Therefore, the medical evidence establishes that it is not possible to show that there was any time when no dislocated cartilage was present after the termination of the temporary total rating on October 1, 2011, until the January 5, 2015 removal of dislocated cartilage.  For this reason, the Veteran was entitled to the 20 percent evaluation assigned for dislocated cartilage, under DC 5258, until the January 5, 2015 surgery, except during those periods when a 100 percent temporary total evaluation was in effect.  

A 20 percent evaluation is the maximum schedular evaluation available under the governing regulations for dislocated meniscal cartilage.  The Board must next consider whether the Veteran is entitled to a separate evaluation under any other Diagnostic Code for right knee disability other than the symptoms of dislocated cartilage.

The RO assigned a 20 percent evaluation under DC 5260 from March 1, 2015.  This evaluation was assigned to include both the residuals of meniscal tear and the Veteran's symptoms of degenerative changes.  However, the Diagnostic Codes applicable to evaluation of knee disability provide separate ratings for symptoms due to meniscal tear and symptoms due to arthritis, if both disabilities are present and symptomatic.  In this case, the surgical reports show that both disabilities are present, and providers regularly provided medical reports which disclose no objective confirmation that the Veteran was free of symptoms of either disability at any time from the August 2011 surgery to the January 2015 surgery or thereafter.  

Thus, the Board agrees with the RO that the Veteran met the criteria for an evaluation under DC 5260 for his pain and loss of motion due to arthritis as of March 1, 2015.  The Board finds that the evaluation under DC 5003-5260, 5261 must be separate from and additional to the evaluation warranted under DC 5258 for dislocated cartilage, or symptomatic cartilage removal under DC 5259.  

The clinical evidence at the August 2011 surgery showed arthritic changes.  On a May 2012 VA examination it was show that the Veteran had 95 degrees of flexion, and extension to 0 degrees, a noncompensable limitation of motion.  The Veteran remained able to flex and extend his knee sufficiently to rise from a seated position to an ambulatory position, although he required a knee brace and use of a cane for independent ambulation.  See November 2013 VA Orthopedic Surgery Outpatient Note; May 2014 VA Orthopedic Surgery Outpatient Note.  Thus, the Veteran is entitled to a 10 percent evaluation, but no higher, under DC 5003-5260, 5261 for arthritis and pain on motion, separate from the evaluation under DC 5258 for torn meniscal cartilage, during this period.  

However, the Veteran os not entitled to an evaluation in excess of 10 percent under DC 5260, because there is no medical evidence that his limitation of motion, either in extension or in flexion, was limited to a compensable degree.  The evidence reflects that he had flexion of greater than 45 degrees and that extension was normal.  A 10 percent rating is the maximum schedular evaluation available for arthritis of one knee in the absence of a compensable limitation of motion.  

The Board has considered 38 C.F.R. § 4.59, which requires consideration of pain on motion, in finding that the Veteran had pain on motion of the right knee, as well as pain due to dislocated cartilage.  The issue of entitlement to an extraschedular evaluation, either for the symptoms evaluated under DC 5258 or the symptoms evaluated under DC 5260, or for the combination of impairments, including with consideration of 38 C.F.R. § 4.59, is addressed in the Remand, below.

This action results in assignment of a separate 10 percent rating for arthritis with limitation of motion prior to January 5, 2015.

2.  Evaluation from March 1, 2015

In January 2015, another arthroscopy was performed.  As noted above, the surgical procedure confirmed dislocated meniscal cartilage previously shown on MRI examination.  VA examination conducted in February 2015 showed that the Veteran had right knee pain with movement, joint stiffness, and decreased range of motion.  The Veteran had hypersensitivity to touch of the anterior right knee.  Right knee muscle strength was decreased (4/5), without atrophy.  Instability testing could not be performed due to pain.  The Veteran's use of a cane and brace was noted.

In November 2015, physical examination of the right knee could not be performed due to severe pain.  December 2015 VA outpatient treatment notes reflect that the Veteran complained of "needling" pain on the outside of the knee and sharp pain in the knee joint.  The provider indicated that the Veteran might have neuralgia rather than RSD.  Neither provider diagnosed a current cartilage dislocation.

In December 2015, the treating orthopedist noted that the Veteran still had RSD but had some improvement overall as compared to prior to the January 2015 surgery.  The orthopedist noted that "Fortunately the [veteran] lost his job with the problem and has not been able to find work."  

VA examination results dated April 7, 2016, showed that the Veteran had moderate, incomplete paralysis of the right anterior crural (femoral) nerve due to reflex sympathetic dystrophy.  The Veteran's gait was noted as abnormal based on a marked limp.  Veteran had right knee pain with movement, decreased range of motion, localized tenderness, hyperesthesia, and pain with weight bearing.  There was some muscle atrophy (calf circumference 26 cm. on the left (minor side), 24 cm. on right).  The examiner opined that if the pain that the Veteran presented on examination represented his usual pain level, it would be difficult for him to function in any work environment.  The Veteran's flexion was measured as from 0 degrees to 30 degrees.  The examiner stated that the Veteran was symptomatic following removal of torn meniscal cartilage.  As noted, a 20 percent rating has been assigned since March 1, 2015 for this limitation of motion.  Compensable limitation of extension has not been shown.

No provider has suggested that the Veteran continues to have dislocated knee cartilage.  There is no objective medical evidence or clinical opinion that the Veteran has manifested dislocated cartilage since the 100 percent total temporary evaluation terminated March 1, 2015.  The Veteran does continue to have symptomatic residuals of the cartilage removal.  As such, the Veteran is entitled to a 10 percent evaluation for symptomatic resected cartilage as of March 1, 2015.  DC 5259.

However, his right knee motion was reduced to 30 degrees at the April 2016 VA examination.  That limitation of motion warrants the assigned 20 percent evaluation for arthritis and limitation of motion under DC 5260, separate from the 10 percent evaluation under DC 5259.  

The next higher schedular evaluation, a 30 percent evaluation, is authorized where flexion of the knee is limited to 15 degrees.  No provider has found limitation of flexion approaching that severity at any time except when a 100 percent (temporary total) was in place following surgical treatment.  A previously noted, providers were, at times, unable to test range of motion due to the Veteran's excruciating right knee pain, but those pain symptoms are separately evaluated as RSD, and the RSD symptoms cannot also be considered again under DC 5260 to warrant an increase in the evaluation due to limitation of motion.  The 20 percent schedular evaluation assignable under DC 5260 during this period is the higher schedular evaluation which may be assigned for arthritis with limitation of motion.

The 10 percent evaluation assigned under DC 5259 is the maximum schedular evaluation authorized.  Consideration of an extraschedular evaluation, either under DC 5259 or 5260, or resulting from the combination of the impairments due to both service-connected right knee disabilities, is addressed in the Remand, below.  The RO will assign the specific effective date for the awarded schedular evaluations when it effectuates this decision.  

The Board has considered 38 C.F.R. § 4.59, which requires consideration of pain on motion, in finding that the Veteran had compensable pain on motion of the right knee, as well as pain due to symptomatic residuals of removal of dislocated cartilage.  The issue of entitlement to an extraschedular evaluation based on consideration of 38 C.F.R. § 4.59 is addressed in the Remand, below.

The Veteran seeks an extraschedular evaluation for right knee disabilities, contending that his right knee disabilities as a whole render him unemployable.  The claim for TDIU is addressed in the Remand, below.  Additional evidence obtained during the Remand of the TDIU may affect consideration of entitlement to an extraschedular evaluation for right knee disability due to arthritis and symptomatic residuals of meniscectomy.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for status post arthroscopy and debridement of right knee meniscal tear will also be remanded 

3.  Claim for compensable initial evaluation for surgical scar, right knee

A painful scar may be evaluated separately from limitation of range of motion of a joint, since the function of the skin is separate from range of motion of a joint.  Esteban, supra. DC 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is assigned a 10 percent rating. DC 7804 authorizes a 10 percent rating for a painful or unstable scar. DC 7805 provides a mechanism for evaluating scar residuals not addressed in DCs 7800-7804. Dermatitis and eczema are rated under DC 7806. The rating under DC 7806 depends on the size of the affected area, whether the area is an "exposed" area of the skin not generally covered by clothing, or whether systemic therapy for skin disability is required. DCs 7800-7806.

As discussed above, the Veteran did not complain of pain located at the site of a scar or scars due to right knee surgical procedures.  The Veteran did report generalized pain on palpation of the right knee at any point beginning 4 inches above the right knee and ending 4 inches below the right knee, but he did not report increased pain at the site of a scar.  Service connection for generalized pain with palpation of the skin of the right knee, characterized as RSD, has been granted, as separate from the grant of service connection for a scar, right knee.  

The generalized pain attributed to RSD cannot also be evaluated as pain at a scar site without evidence of increased pain or different complaints at the scar site.  There is no medical evidence that the Veteran has complained of right knee pain specifically at a scar site.  The Veteran did not testify that he had pain of a specific nature at a right knee scar, and there is no evidence of any other symptoms such as limitation of motion due to a right knee scar.  

There is no clinical evidence that the Veteran sought clinical treatment for pain at the site of a right knee scar during the pendency of this appeal.  No provider or examiner who evaluated the Veteran noted objective pain at a scar site on the right knee.  The Board is unable to locate any objective or subjective evidence, statement, or testimony indicating a complaint or finding of pain at a scar on the right knee.

As the Veteran has not reported that a scar on the right knee is symptomatic, there is no evidence that a compensable evaluation for a right knee scar is warranted on an extraschedular basis.  

Extraschedular consideration

As discussed above, the Veteran did not complain of pain, tenderness, or any other symptoms at the site of a scar or scars due to right knee surgical procedures.  The generalized pain attributed to RSD cannot also be evaluated as pain at a scar site without evidence of increased pain or different complaints at the scar site.  As the Veteran has not reported that a scar on the right knee is symptomatic, there is no evidence that a compensable evaluation for a right knee scar is warranted on an extraschedular basis.  No further discussion of an extraschedular rating is required.


ORDER

Prior to January 5, 2015, the Veteran was entitled to a 20 percent evaluation, but no more for dislocated meniscal cartilage, right knee.  The appeal is denied to this extent.

Prior to January 5, 2015, the Veteran was entitled to an additional, separate, 10 percent evaluation, but no higher, for degenerative changes with pain on motion.  The appeal is granted to this extent subject to the law and regulations governing the award of monetary benefits.


From March 1, 2015, the Veteran was entitled to a 20 percent evaluation, but no higher, for arthritic changes and limitation of motion (flexion) of the right knee.  The appeal is denied to this extent.

From March 1, 2015, the Veteran is entitled to a separate 10 percent evaluation, but no higher, for symptomatic residuals, postoperative, dislocated meniscal cartilage, right knee.  The appeal is granted to this extent subject to the law and regulations governing the award of monetary benefits.

The appeal for a compensable initial evaluation for a surgical scar, right knee, is denied.


REMAND

The Veteran contends he is unable to work at his usual occupation of Housekeeper Aid at the Tampa VA Medical Center because of his service-connected right knee disability, and that he is unable to perform any other type of work for which he has experience.  The highest level of education reported by the Veteran is one year of college, which the Veteran reports was in a course for certification as a Medical Assistant, work he would no longer be able to perform even if he completed the course.  The Veteran denied having any education and training since becoming too disabled to work.  Further information as to the Veteran's education and experience should be obtained.  

An April 14, 2014, the Veteran's treating primary physician opined that the Veteran was unable to perform duties of his job, stating that the Veteran was unable to push more than a few pounds.  In a May 2014 opinion, the physician opined that retirement was recommended, as the Veteran's right knee had worsened "and he can no longer work."  The note did not, however, indicate what types of employment tasks the Veteran might be able to perform.  

The physician further noted that the Veteran's right lower extremity condition was "likely" to worsen if he continued to work.  However, this note did not indicate whether sedentary employment was just as likely to accelerate the progress of the service-connected right knee disability as the Veteran's then current employment.  

In a July 21, 2014, the Veteran was informed that the VA Medical Center was separating him involuntarily from employment, effective August 1, 2014, due to medical disability.  The letter did not indicate whether right knee disability was or was not the sole medical disability underlying the involuntary separation.  

VA medical records are the only clinical records associated with the claims file.  The VA clinical records reflect diagnoses of sarcoidosis, anxiety, and alcohol dependence, in remission.  The VA records suggest that sarcoidosis was only minimally symptomatic, and it is unclear that the Veteran required treatment for sarcoidosis or any other disorder for which service connection was not in effect, when he was involuntarily separated from his VAMC employment as a housekeeper in July 2014.  

It appears that the VA clinical records, other than those pertaining to the right knee disorder are not complete.  All treatment records for the other disorders should be obtained.

The RO determined that the Veteran had several disabilities for which service connection was not in effect, and determined service-connected disability, singly or collectively, was not identified as the sole reason for the Veteran's unemployability.  However, no medical opinion that the Veteran would be able to work, despite his service-connected disabilities, was obtained.  

In 2014, the Social Security administration (SSA), denied the Veteran's June 2014 claim of unemployability, finding that the Veteran was capable of performing sedentary work.  However, the SSA decision was apparently made prior to the Veteran's August 2014 involuntary separation from VA employment.  Since that time, the Veteran has undergone additional surgical treatment.  Additional medical evidence and opinions dated through 2016 have been added to the record.  

Further development is required to establish that service-connected right knee disabilities, alone, do not preclude the Veteran from employment consistent with his education and experience.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's treatment records for other than the knee disorder, to include any other mental health treatment, counseling, or evaluation, since August 2011.  

2.  Afford the Veteran an opportunity to submit or authorize release of more complete records with respect to involuntary separation from VA employment effective in August 2014.  The employer should also be contacted for pertinent records concerning his inability to do his job.

3.  Determine whether the Veteran has re-applied for SSA disability benefits or has sought other disability benefits or has participated in any vocational rehabilitation program, academic program, compensated work therapy program, or other disability or employment program since August 2014.  Request any records for which the Veteran authorizes release.  

4.  Schedule the Veteran for an appropriate VA examination for purposes of his claim for increased evaluations for right knee dislocated cartilage and for right knee limitation of motion disabilities on an extraschedular basis, as well as any other examination required to address a claim for an increased evaluation for a service-connected disability, and as necessary to address the Veteran's TDIU claim.  

The VBMS and Virtual VA electronic claims folders must be made available for any examiner to review, and the examiner should confirm this review was completed.  The examiner should describe the functional impairment and employment interference caused by the service-connected right knee disabilities addressed in this appeal, including with and without weight-bearing.  The examiner should describe the types of employment tasks that are limited or precluded by the service-connected right knee disability, or by symptoms or medications related to right knee disability, or by assistive devices.  

The examiner should describe the degree of interference with ordinary activities, including the capacity for ordinary activities generally consistent with employment (such as the ability to put on and remove clothing, endurance for ambulation, stooping, using an assistive device, and the like).  The examiner should describe the types of employment tasks the Veteran might be able to perform currently despite his service-connected right knee disabilities (and any other service-connected disabilities, if additional grants of service connection are awarded during the pendency of this appeal).  If there is significant employment interference caused by other than service connected disabilities that should also be set out.

5.  Then, the AOJ should readjudicate the extraschedular right knee claim and the TDIU claim.  This review should include consideration of whether referral to the Director of Compensation is warranted as to either the rating assigned for the knee impairment, or a TDIU.  Whether referral is made or not, a complete analysis of factors considered should be set out.  If the benefit sought on appeal is not granted in full, the Veteran, and his representative if he obtains one, should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


